Citation Nr: 1810560	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to retroactive compensation benefits on dependency for the Veteran's deceased spouse (D.C.), deceased child (R.C.), and child (E.C.). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1977 and from June 1981 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that the below decision discusses Checo and equitable tolling in the case.  This appeal, however, can also be evaluated as an earlier effective date claim, as the Veteran timely appealed the decision granting dependency benefits.  As outlined below, the Board finds that an earlier effective date is warranted as the sought after evidence regarding dependency was previously of file.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record. A 60 day hold was granted and the Veteran waived RO jurisdiction over the new evidence. 


FINDING OF FACT

The RO had notice of the Veteran having a dependent spouse and dependent children since February 1994.  


CONCLUSION OF LAW

The criteria for an effective date of February 1, 1994, for the addition of the Veteran's deceased spouse (D.C.), deceased child (R.C.) and child (E.C.) as the Veteran's dependents have been met. 38 U.S.C. §§ 5101, 5110, 7104 (2012); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

Because the Board is granting the Veteran's claim, the Board need not discuss compliance with the VCAA's duty to notify and assist provisions. The Veteran could not obtain a better outcome in this matter and, therefore, any error could only be nonprejudicial, i.e., harmless. 38 C.F.R. § 20.1102 (2017); see also Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009). 

II. Rules and Regulations

Pursuant to 38 U.S.C. §5110(f), an award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the notification of such rating.

When adding a dependent for additional compensation, the effective date is the latest of the following dates: (a) the date of the claim; (b) the date of the veteran's marriage or birth of his/her child, if evidence is received within one year of the event; (c) the date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request; (d) the date dependency arose; (e) the effective date of the qualifying disability rating if evidence of dependency is received within one year of such rating action; (f) or the date of commencement of the veteran's award. See 38 C.F.R. § 3.401 (b)(1)-(4).

Equitable tolling is to be applied to the time limit to file a substantive appeal only when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board. See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order). 

Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination. Id. Principles of equitable tolling do not extend to "garden variety claim[s] of excusable neglect." See Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990).

More recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows: (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and, (3) diligence during the requested tolling period. Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014). If shown, the "clock stops" and the requested period is not counted against the time-period for filing. Id.   

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action. 38 U.S.C. § 5110(f); 38 C.F.R. § 3.4(b)(2).

III. Analysis 

The Veteran contends that he is entitled to retroactive dependency allowance for his deceased spouse, D.C., deceased daughter, R.C., and his daughter E.C. 

In November 2016, the Veteran testified that the lack of timeliness regarding his substantive appeal was caused by depression, at the time the Veteran received his notification letter, due to his wife and daughter's death. In addition, the Veteran was in the middle of preparing to make a move.  As a result, the Veteran seeks equitable tolling.

After a review of the record, the Board finds that the Veteran is entitled to retroactive compensation. 

Initially, in February 1994, the Veteran filed a claim and listed D.C. as his spouse and listed E.C. and R.C. as his unmarried children.

The evidence of record in February 1994 included birth certificates for both E.C. and R.C., and a marriage certificate to D.C. 

In July 2003, the Veteran filed another claim and listed D.C. as his spouse and R.C. as his dependent. 

In June 2010, the Veteran was awarded a combined evaluation of 30 percent effective February 1994. 

The Veteran was notified in a letter dated September 2010, that the Veteran was being paid as a Veteran with no dependents. Additionally, the Veteran was told that the RO needed more information regarding his spouse, and two daughters, R.C. and E.C.. 

In March 2012, the Veteran submitted a claim for dependency benefits for D.C., R.C., and E.C.. 

Evidence submitted by the Veteran showed that R.C. passed away in November 2004 and D.C. passed away in September 2009. 

Medical treatment records indicate that in September 2010, the Veteran was seen for his depression. It was noted that the Veteran's symptoms were tearful, depressed, and sad. The Veteran reported fatigue, confusion and pain. The Veteran reported making plans to move. 

In a February 2011 medical treatment note, the Veteran was seen for his depression. The Veteran reported fatigue, difficulty concentrating, difficulty going to work, and falling behind in his work. The examiner noted that the Veteran is still grieving his daughter and wife's deaths and that his grief and depression remain. 

In an October 2011 psychiatry note, Dr. R.R. opined that it would not be possible or beneficial for the Veteran's mental health to work in any capacity, at any occupation. The physician noted that his opinion is based on the Veteran's decreased motivation, inability to concentrate, focus, or organize even simple tasks. 

With regard to compensation benefits for E.C., additional compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667(a).

E.C. turned 18 years old in February 1997. 

In a statement in support of a claim, the Veteran stated that E.C. lived with the Veteran from May 1981 to September 2001. 

The evidence of record includes a request for approval of school attendance for E.C. from August 1997 to May 1999 for an associate's degree in general studies and a request for approval of school attendance for nursing school from August 1999 to May 2001.

The Board finds that it has been shown in this case that the Veteran's mental illness of depression rendered him incapable of rational thought or deliberate decision making or incapable of handling his own affairs at the time of the rating decision in 2010. 

In addition, birth certificates for E.C. and R.C. and a certificate of marriage have been on file since February 1994. Therefore, the Board finds that VA was on notice that this Veteran had dependents at all times since it granted him a 30 percent rating effective from February 1994.  

That is, the Board has considered the various theories related to this appeal and notes that even if tolling was not warranted, the Board finds that the evidence sought regarding beneficiary was previously of record.  Further, as to the due diligence aspect of Checo, the Board notes that the Veteran has previously provided the sought after evidence.  Considering the record and all relevant law and regulations, the Board finds that a grant of the benefit is warranted.

The Board is cognizant that the use of equitable tolling is only for extraordinary circumstances, but finds that the criteria are met in this case; further, as noted, there is a separate basis for granting the benefit sought in this appeal.

Therefore, entitlement to retroactive compensation benefits on dependency for the Veteran's deceased spouse (D.C.), deceased child (R.C.), and child (E.C.) is granted. 



ORDER

Entitlement to retroactive compensation benefits on dependency for the Veteran's deceased spouse (D.C.), deceased child (R.C.), and child (E.C.) is granted effective February 1, 1994, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


